Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 2, 4, 6, 14-15, 17-18, 24-26, 28-30 and 35 in the reply filed on 07/29/2021 is acknowledged.  The traversal is on the grounds that Group II is drawn a method of modifying a plant cell to redirect the silencing specificity of a RNA silencing molecule to a second target RNA and therefore a plant cell generated by the method of Group II is distinguishable and benefits from the method of the invention.  This is not found persuasive because the plant cells comprising natural miRNA mutations, random miRNA mutations as well as natural variation would not necessarily be distinguishable from the plant cells of the instant claims since the instant claims do not specify any target sequences or specific mutations such that one of skill in the art would be able to determine if the instant method was used to generate a given plant cell with an miRNA medication that would redirect silencing to a new target or not.  The following office action will illustrate that the state of the art at the time of filing has numerous examples of SNP mutation variations that impact target site specificity.  For this reason, the technical feature linking the inventions cannot be redirecting the silencing molecule specificity since the product claims would be indistinguishable from miRNA molecules that had mutations already in their sequence, accordingly, the technical feature would be altered miRNA sequences which is taught by Jiangping et al.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 14-15, 17-18, 24-26, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (2015 BMC Technology 15:1-10) in view of Kawahara et al (2007 Science 315:1137-1140) in view of Bhattacharya and Cui (2017 Journal of Integrative Bioinformatics 2017:1-7).
Jacobs et al teach the mutation of miRNA sequences in soybean using CRISPR-Cas using Cas9 wherein the structure of miRNA was not disrupted (see Targeting MIR genes) wherein the miRNA is processed as evidences by placing the mutation near the “mature miRNA sequences” wherein the modification is 1-16 bases which is within the limitations of claim 24 wherein the mutations are deletions, wherein a donor template is introduced and the editing agent th paragraph under methods).
Jacobs et al do not measure or test whether or not the mutated miRNAs are redirected to secondary target sites and do not teach wherein the secondary target site is exogenous to the plant cell.
Kawahara et al teach that the editing of miRNA molecules from an A to I changes the target selection of miRNAs, therefore redirecting the miRNA to a second target (see throughout and figures), thus establishing that it was known as of 2007 that editing miRNAs in specific positions with specific bases would change the target site for the miRNA.
Bhattacharya and Cui teach the systematic prediction of the impacts of mutations in miRNA sequences including changed target sites (see results and discussion, Table 1 and figure 4 in particular).
Given the state of the art at the time of filing and the disclosures by Jacobs et al, Kawahara et al and Bhattacharya and Cui it would have been obvious to at least test the impact of the mutated miRNA sequences taught by Jacobs et al as taught by Kawahara and Bhattacharya and Cui and as suggest by both in assessing the target sites for the mutated miRNA sequences.  Further, given the technology available at the time of filing, it further would have been obvious to use the methods taught by Bhattacharya and Cui to assess which mutations would alter target sites and further assess the impact of changing those target sites.  One of ordinary skill in the art would have been motivated to do so given the statements by Jacobs et al on the benefits of using miRNA mutations to impact processes in soybean plants (see last paragraph on page 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.